Title: To Alexander Hamilton from Jacob Sarly, 17 December 1791
From: Sarly, Jacob
To: Hamilton, Alexander


[Calcutta, December 17, 1791. The catalogue description of this letter reads as follows: “Long letter describing the military situation around Seringapatam, the British forces under Cornwallis and the strength of Tippoo Sahib: ‘… The sensible part of the Officers view him by no means as a despicable enemy, and at present express doubts of success, the taking of Bangalore was merely accidental.…’” Letter not found.]
